Citation Nr: 0006230	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  98-16 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for ischemic heart 
disease.

2.  Entitlement to a higher (compensable) evaluation for 
residuals of beriberi.

3.  Entitlement to a higher (compensable) evaluation for 
residuals of dysentery.

4.  Entitlement to service connection for pulmonary 
tuberculosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran had recognized service between November 1941 to 
June 1946.  He was a prisoner of war of the Japanese 
Government from May 7 to August 29, 1942.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in July 1997, 
September 1997 and November 1997 of the Department of 
Veterans Affairs (VA) Regional Office in Manila, Philippines 
(RO).  The veteran testified at a Travel Board hearing before 
the undersigned Board member in June 1999.  The Board 
afforded the veteran additional time to submit evidence in 
support of his appeal, particularly medical evidence relating 
to his compensation claim for ischemic heart disease.  No 
further evidence has been received.  

The veteran's claim for service connection for post-traumatic 
stress (PTSD) was denied in the July 1997 decision.  The 
veteran submitted a timely notice of disagreement in November 
1997; however, on a December 1998 statement requesting 
clarification for the RO as to the issues he intended to 
pursue on appeal, he did not affirm that he wished to pursue 
the appeal for compensation for PTSD.  A veteran may withdraw 
an appeal at any time in writing before the Board issues a 
decision.  Hanson v. Brown, 9 Vet. App. 29, 32 (1996).  

During his June 1999 Travel Board hearing, however, the 
veteran indicated he wished to pursue service connection for 
PTSD and presented testimony.  Accordingly, the claim matter 
is referred to the RO for appropriate action.  The veteran 
also stated at the hearing that he wished to pursue a 
compensable evaluation for malaria.  This matter is also is 
referred to the RO for appropriate action.
FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of ischemic 
heart disease.

2.  There is no competent medical evidence of a nexus between 
the veteran's pulmonary tuberculosis and his period of 
service.

3.  The RO has obtained all evidence necessary for an 
equitable disposition of the claims for higher evaluation.

4.  The veteran has no current residuals of beriberi.

5.  The veteran has no current residuals of dysentery.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for ischemic 
heart disease is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The veteran's claim for service connection for pulmonary 
tuberculosis is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

3.  The criteria for a compensable evaluation for beriberi 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 38 C.F.R. § 4.88b, Diagnostic Code 6314 (1999).

4.  The criteria for a compensable evaluation for dysentery 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.114, Diagnostic Code 7322 (1999). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  The threshold question for the Board is 
whether the veteran has presented a well-grounded claim for 
service connection.  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The claim need not be conclusive, but it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well-grounded claim there is no duty to assist the claimant 
in developing the facts pertinent to his claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded, an appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Lay or medical 
evidence, as appropriate, may be used to prove service 
incurrence.  Id. at 1468.  Medical evidence is required to 
provide the existence of a current disability and to fulfill 
the nexus requirement.  Id. at 1467-68.

In addition, a veteran may be entitled to presumptive service 
connection if he meets certain criteria.  If a veteran is a 
former prisoner of war (POW) and was interned or detained for 
not less than 30 days, certain diseases shall be service-
connected if manifested to a degree of 10 percent or more at 
any time after discharge or release for service.  38 C.F.R. 
§ 3.309(c).  Included among the diseases for which 
presumptive service connection is available are beriberi and 
beriberi heart disease, which includes ischemic heart 
disease.  Id.  The veteran in this case is a former POW and 
the Board appreciates the hardships he endured during 
service.  The RO granted service connection for beriberi on a 
presumptive basis.  

A veteran also may be entitled to service connection for 
certain chronic diseases on a presumptive basis in the case 
of certain diseases if manifested to a compensable degree 
within a prescribed period of time.  38 C.F.R. § 3.307(a).  
Such diseases include pulmonary tuberculosis, where manifest 
to a compensable degree within three years of service.  
38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical evidence unless the condition at 
issue is of a type for which case law considers lay 
observation sufficient.  If the chronicity provision is not 
applicable, a claim still may be well grounded pursuant to 
the same provision if the evidence shows that the condition 
was observed during service or any applicable presumption 
period and continuity of symptomatology was demonstrated 
thereafter, and includes competent evidence relating the 
current condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).

Ischemic heart disease

The veteran contends that he should be service connected for 
ischemic heart disease as a result of beriberi incurred while 
a prisoner of war in World War II.  Service medical records 
reflect no treatment for heart disease and at his separation 
examination in May 1946, the veteran's cardiovascular system 
was normal.  

In April 1997, the veteran underwent a VA medical examination 
in connection with his claim.  He had subjective complaints 
of chest pain, easy fatigability, and shortness of breath 
when he got tired.  An electrocardiogram (EKG) was performed 
with normal results.  The physical cardiovascular examination 
was unremarkable.  An x-ray of the chest showed moderately 
advanced upper lobar infiltrates with fibrotic contraction, 
and compensatory emphysema of both lower lung fields.  The 
diagnosis also included arteriosclerosis and osteoporosis.  
The conclusion of the examiner was that the veteran had no 
ischemic heart disease, and no residual evidence of beriberi.  

As previously discussed, one of the requirements for a well-
grounded claim for service connection is a medical diagnosis 
of a current disability.  VA may not rely on lay testimony as 
to matters such as a medical diagnosis because such matters 
require expert medical evidence.  See Layno v. Brown, 6 Vet. 
App. 465, 469-70 (1994) and Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Because the veteran has not been 
diagnosed with beriberi heart disease or ischemic heart 
disease, his claim does not satisfy the requirement of 
medical evidence of a current disability as required for a 
well-grounded claim.  Indeed, the evidence of the record, is 
to the contrary-i.e., that the veteran does not have 
ischemic heart disease or residuals of beriberi.  The Board 
concludes that the current claim for service connection for 
ischemic heart disease is not well grounded.  The veteran may 
reapply for compensation for ischemic heart disease at any 
time, of course, with appropriate medical evidence that he 
has such disease.  

Pulmonary tuberculosis

At his June 1999 hearing, the veteran testified that he was 
told by doctors that pulmonary tuberculosis, diagnosed 
through chest x-rays, first manifested in 1971.  He was told 
that the disease was caused by hunger and other conditions 
while he was a prisoner of war.  He stated that he thought he 
had a certification regarding the cause of the tuberculosis 
but no longer had it in his possession, and did not know 
whether he had submitted it to the VA.  The service medical 
records reflect no evidence of pulmonary tuberculosis.  At 
his physical examination at discharge from active duty in May 
1946, the veteran's lungs were noted to be normal.

The claims file contains a private medical record from Dr. 
Teodocio S. Santos, dated in July 1974 and received the 
following month.  Dr. Santos reported pathology in the 
veteran's lungs, diagnosed as moderately advanced pulmonary 
tuberculosis of the right lung and minimal PTB of the left 
lung.  

The claims file contains a radiology report from Maria Clara 
Chest Center, dated in February 1997, containing an 
impression of pulmonary tuberculosis, moderately advanced 
(non-cavitary) with fibrosis.

In addition, the veteran's lung condition was assessed at his 
April 1997 VA examination.  As previously discussed, the 
diagnosis based on chest x-ray was moderately advanced 
bilateral upper lobar infiltrates with fibrotic contraction 
and emphysema.  

The claims file also contains a letter from private physician 
Dr. Aurelio G. Lagade, dated in August 1997, stating that the 
veteran has been under his care for pulmonary tuberculosis 
since February 1997.  In addition, there is an August 1997 
statement from Dr. Go that the veteran was treated on several 
dates in 1996 for an upper respiratory tract infection.

The record contains no medical diagnosis of pulmonary 
tuberculosis, or any other disease of the lung, until 1974.  
The veteran himself states that pulmonary tuberculosis was 
not manifest until 1971.  Nor is there any medical opinion of 
record establishing an etiological link between the veteran's 
current pulmonary tuberculosis and his period of service.  
The veteran, as a lay person, lacks the medical expertise to 
establish such a linkage.  See Espiritu, 2 Vet. App. at 494-
95 (holding that lay persons are not competent to offer 
medical opinions).  The Board concludes that because the 
disease was not manifest until approximately 25 years after 
service, and there is no medical evidence of a nexus or link 
between the pulmonary tuberculosis and the veteran's World 
War II service, the claim is not well grounded.

II.  Compensable Evaluations

The veteran's claims for compensation for residuals of 
beriberi and dysentery are appeals of the original assignment 
of zero percent evaluations.  As such, the claims for higher 
evaluations are well grounded.  38 U.S.C.A. § 5107(a); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Moreover, 
the severity of the disabilities at issue is to be considered 
during the entire period from the initial assignment of 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The Board is satisfied 
that all relevant facts have been properly and sufficiently 
developed with regard to these issues.  Accordingly, no 
further development is required to comply with the duty to 
assist the veteran in establishing his claims.  See 
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's medical history is reviewed when making 
a disability evaluation.  38 C.F.R. § 4.1.  Where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.

The veteran was granted service connection for both beriberi 
and dysentery in a July 1997 rating decision, with a 
noncompensable evaluation assigned each case.  The veteran 
stated in his June 1999 hearing that it was a very long time 
ago that he was last treated for beriberi and dysentery.  The 
only medical evidence of record pertaining to beriberi and 
dysentery is the report of April 1997 VA examination.  The 
examiner concluded after a thorough medical examination was 
that there was no residual evidence of beriberi and 
dysentery.  

Beriberi is evaluated under 38 C.F.R. § 4.88b, Diagnostic 
Code 6314.  The minimum compensable evaluation for the active 
disease is 30 percent, where there is peripheral neuropathy 
with absent knee or ankle jerks and loss of sensation, or 
symptoms such as weakness, fatigue, anorexia, dizziness, 
heaviness and stiffness of legs, headache or sleep 
disturbance.  Residuals may be assigned a lower percent 
evaluation under the appropriate body system.  However, in 
this case, there is no evidence of nervous system dysfunction 
or any residual effect of the veteran's in-service beriberi, 
therefore a noncompensable (zero percent) evaluation must be 
assigned.  This is not to say, of course, that the veteran 
did not have beriberi during service as he has testified and 
as the RO has recognized.  But compensation is not payable in 
the absence of current residuals of the disease and medical 
evidence of such residuals is what is currently lacking in 
this case.  

Dysentery is evaluated as ulcerative colitis, pursuant to 
38 C.F.R. § 4.114, Diagnostic Code 7322.  The criteria for 
ulcerative colitis, set forth at 38 C.F.R. § 4.114, 
Diagnostic Code 7323, provide for a 10 percent evaluation in 
moderate cases with infrequent exacerabations.  The veteran 
has had no recent exacerbations; thus a noncompensable (zero 
percent) evaluation is appropriate.  


ORDER

Service connection for ischemic heart disease is denied.

Service connection for pulmonary tuberculosis is denied.

A compensable evaluation for beriberi is denied.

A compensable evaluation for dysentery is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

